DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a fuel cell system, comprising: a fuel cell; a circulation path configured to circulate a coolant that cools the fuel cell; a pump that is provided at the circulation path and that causes the coolant to circulate with a power from a battery that is different from the fuel cell; a radiator that is provided at the circulation path and that dissipates heat from the coolant; an ion exchanger that is provided at the circulation path and that restores insulation resistance of the coolant, with a flow path of which diameter is smaller than that of the circulation path, and parallel with the fuel cell; a detector that is provided at the circulation path and is adjacent to an exit of the radiator in a circulation direction of the coolant and that detects conductivity of the coolant; an intercooler provided in parallel with the fuel cell and the ion exchanger and configured to perform heat exchange with air; and a controller that is electrically connected to the detector and the pump and that controls driving of at least the pump, in a state in which the pump is stopped and in a case in which the insulation resistance of the coolant, which is obtained from the conductivity of the coolant that has been detected by the detector, becomes equal to or less than a specific value, the controller starting the driving of the pump such that the coolant passes through the ion exchanger before the fuel cell is started.  The prior art specifically fails to teach the combination of all of the components and position of components, such as the detector adjacent to the exit of the radiator, the ion exchanger being parallel to the fuel cell and the flow path of the ion exchanger being smaller in diameter than the circulation path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722